Exhibit 10.2 AMENDMENT TO L.G. AGREEMENT All parties to the L.G. Agreement, do by their signatures on this amendment, agree to the following changes to the L.G. Agreement: ORIGINAL WORDING OF Section 2.3 (bolding added to show changed words): In order to implement exercise of the Option, and maintain the Option in effect, Gryphon shall: (a) pay Vendors the following cash sums on or before the dates described below: (i) $15,000 upon execution of this Agreement; (ii) $15,000 on or before August 10, 2010; (iii) $50,000 on or before March 1, 2011; (iv) $60,000 on or before March 1, 2012; and (v) $100,000 on or before March 1, 2013. (b) incur the following Expenditures on or with respect to the Property, by the following dates: (i) $50,000 within 12 months following the Execution Date. (ii) an additional $100,000 on or before 24 months following the Execution Date; (iii) $200,000 on or before 36 months following the Execution Date; and (iv) $200,000 on or before 48 months following the Execution Date. (c) cause Gryphonto issue shares to the Vendors in the following amounts: (i) 250,000 shares upon execution of this Agreement; (ii) 250,000 shares on or before February 1, 2011; (iii) 250,000 shares on or before February 1, 2012; and (iv) 250,000 shares on or before February 1, 2013. 1 AMENDMENT TO L.G. AGREEMENT REVISED WORDING OF Section 2.3 (bolding added to show changed words): In order to implement exercise of the Option, and maintain the Option in effect, Gryphon shall: (a) pay Vendors the following cash sums on or before the dates described below: (i) $15,000 upon execution of this Agreement; (ii) $15,000 on or before August 10, 2010; (iii) $50,000 on or before April 1, 2011; (iv) $60,000 on or before March 1, 2012; and (v) $100,000 on or before March 1, 2013. (b) incur the following Expenditures on or with respect to the Property, by the following dates: (i) $50,000 within 12 months following the Execution Date. (ii) an additional $100,000 on or before 24 months following the Execution Date; (iii) $200,000 on or before 36 months following the Execution Date; and (iv) $200,000 on or before 48 months following the Execution Date. (c) cause Gryphonto issue shares to the Vendors in the following amounts: (i) 250,000 shares upon execution of this Agreement; (ii) 250,000 shares on or before April 1, 2011; (iii) 250,000 shares on or before February 1, 2012; and (iv) 250,000 shares on or before February 1, 2013. 2 AMENDMENT TO L.G. AGREEMENT IN WITNESS WHEREOF this agreement addendum has been signed by the parties hereto as of February 27, 2011. GRYPHON: Per: /s/ Alan Muller Alan Muller, President & CEO VENDORS: /s/ Noel Cousins Noel Cousins /s/ Steven Van Ert Steven Van Ert 3
